NOTE: ThiS order is nonprecedential
United States Court of A11peaIs
for the FederaI Circuit
SPARTON CORPORATION,
Plaintiff-Appellant, '
V.
UNITED STATES,
Defen,dant-Appellee.
2010-501-4 *
Appea1 from the United States C0urt of Federal
C1aims in case no. 92-CV-580, Judge EdWard J. Damich.
ON MOTION
ORDER
Sparton Corporation moves for leave to file an appen-
dix to its motion for reconsideration
Upon consideration thereof
IT ls 0RDERED THAT:
The motion for leave is granted

sPARToN coRP0RAT10N v. irs 2
FoR THE COURT
  9  /s/ J an Horba1y
Date J an Horba1y
CIerk
cc: Steven Kreiss, Esq.
Gary L. HauSken, Esq.
20 FI
8 u.s. com align-pPEALs ron
mr-: Fz-:nsnAL macon
AUG 2 9 2011
1AN |'lDRBdLY
CLEHi
lo